               Case 5:20-cv-03622-NC Document 66 Filed 02/15/21 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10
11 TIGO ENERGY INC.,                                      Case No. 20-cv-03622 NC
12                     Plaintiff,                         ORDER DENYING DEFENDANTS’
                                                          REQUEST TO STAY CERTAIN
13             v.                                         CASE DEADLINES
14 ALTENERGY POWER SYSTEM INC., and                       Re: ECF 65
     others,
15
                       Defendants.
16
17
           The Court DENIES Defendants’ request to stay or extend the February 16 deadlines
18
     for Patent Local Rule 3-3 invalidity contentions and their answer to the Second Amended
19
     Complaint. The Court finds that Defendants have not shown good cause to stay or extend
20
     the deadlines based on either: (1) Plaintiff’s motion for leave to amend its Patent Local Rule
21
     3-1 infringement disclosure, or (2) an anticipated, but not yet filed, petition for inter partes
22
     review.
23
24
           IT IS SO ORDERED.
25
           Date: February 15, 2021                     _________________________
26                                                     Nathanael M. Cousins
                                                       United States Magistrate Judge
27
28
